Case 1:14-cr-00576-DKW Document 114 Filed 01/07/21 Page 1 of 6          PageID #: 1683




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I

  UNITED STATES OF AMERICA,                 Case No. 14-cr-00576-DKW-1

                    Plaintiff,
                                            ORDER DENYING SECOND
            v.                              MOTION FOR COMPASSIONATE
                                            RELEASE
  CURTIS K. WONG,

                    Defendant.



       Defendant Curtis K. Wong moves, for the second time in less than a year, to

 convert his remaining sentence to supervised release, arguing that the coronavirus

 pandemic, in combination with his age, race, medical conditions, and place of

 incarceration, constitute “extraordinary and compelling” circumstances justifying

 relief pursuant to Section 3582(c)(1)(A)(i) of Title 18. Defendant further appears

 to argue that relevant sentencing factors support his release or should not

 “outweigh” the above-mentioned circumstances. At the very least, the Court

 disagrees with the latter. As perhaps suggested by Defendant’s brief mention of

 Section 3553(a), the relevant sentencing factors strongly indicate that no sentence

 different than the 160-month one imposed here is warranted. As a result, as

 discussed below, the motion for compassionate release, Dkt. No. 101, is DENIED.
Case 1:14-cr-00576-DKW Document 114 Filed 01/07/21 Page 2 of 6                  PageID #: 1684




                             RELEVANT BACKGROUND

        On April 20, 2016, Wong was sentenced to 160 months’ imprisonment after

 pleading guilty to conspiracy to distribute and to possess with the intent to

 distribute 50 grams or more of methamphetamine. Dkt. No. 91. In adopting the

 pre-sentence investigation report (PSR) at sentencing, the Court applied a two-

 point offense level increase for Wong’s role in the offense because he had admitted

 to “directing and inducing others to perform overt actions to further his drug

 trafficking.” Dkt. No. 93 at ¶ 29; Dkt. No. 92 at 1 (adopting the PSR without

 change). In addition, the Court adopted the findings in the PSR regarding Wong’s

 criminal history. That history involved an almost adult-life-long litany of offenses

 including robbery, multiple instances of domestic violence, harassment, terroristic

 threatening, theft, disorderly conduct, and assault. Dkt. No. 93 at ¶¶ 38, 42-43,

 48-50, 52-53.1 After weighing the relevant sentencing factors under Section

 3553(a) of Title 18, the Court varied downwards, sentencing Wong to 160 months’

 imprisonment. Dkt. No. 92.2




 1
   In addition, the PSR reflects that although Wong was then 49-years-old, he had only been
 employed for somewhere between 4 and 5 years of his adult life. Dkt. No. 93 at ¶¶ 97-100.
 2
   Wong’s guideline imprisonment range was 188 to 235 months. Dkt. No. 93 at ¶ 103.
                                               2
Case 1:14-cr-00576-DKW Document 114 Filed 01/07/21 Page 3 of 6                     PageID #: 1685




        On December 9, 2020, Wong filed the instant motion for compassionate

 release, his second premised upon the coronavirus. Dkt. No. 101. 3 The

 government has filed a response to the motion, Dkt. No. 105, and Wong a reply,

 Dkt. No. 109. In addition, on January 5, 2021, Wong filed an update with respect

 to his motion for compassionate release. Dkt. No. 111. Therein, Wong reported

 having tested positive for the coronavirus on December 24, 2020. At the same

 time, Wong also submitted for the Court’s review updated medical records current

 through January 4, 2021.

                                    LEGAL STANDARD

        Pursuant to Section 3582(c)(1)(A)(i), a court may, after considering the

 factors set forth in Section 3553(a), modify a term of imprisonment if, upon motion

 of the Director of the Bureau of Prisons (BOP) or the defendant following

 exhaustion of administrative rights related thereto, “extraordinary and compelling

 reasons warrant such a reduction[,]” the defendant is not a danger to the safety of

 others or the community, and the reduction is consistent with the relevant policy

 statement of the U.S. Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i);

 U.S.S.G. § 1B1.13.




 3
  The Court denied Defendant’s first motion, principally due to his failure to exhaust
 administrative remedies. See Dkt. No. 99 at 4-6.
                                                 3
Case 1:14-cr-00576-DKW Document 114 Filed 01/07/21 Page 4 of 6                     PageID #: 1686




        The Sentencing Commission has defined “extraordinary and compelling

 reasons” to include, among other things, a defendant suffering from a serious

 physical or medical condition that substantially diminishes the ability of the

 defendant to provide self-care within the environment of a correctional facility and

 from which he is not expected to recover. U.S.S.G. ¶ 1B1.13, app. note 1(A)(ii).

 Age and family circumstances may also provide the basis for a finding of

 “extraordinary and compelling” (id., app. note 1(B) and (C)), as may a “reason

 other than, or in combination with, the reasons described in [the application note].”

 Id., app. note 1(D). With respect to the latter, the “extraordinary and compelling

 reason” must be “determined by the Director of the Bureau of Prisons….” Id.

                                         DISCUSSION

        Here, the Court finds that the instant motion for compassionate release can

 be decided by reference to the Section 3553(a) factors, which even Wong appears

 to agree apply to his motion. See Dkt. No. 101 at 11-12.45 Put simply, those


 4
   The Court, thus, assumes, without deciding, that Defendant has exhausted his administrative
 remedies with respect to the relief he seeks in the instant motion.
 5
   In his motion, Defendant also contends that the Court has adopted an incorrect legal standard for
 addressing compassionate release motions and a “totality of the circumstances” approach should
 be used. Dkt. No. 101 at 3-5. Contrary to Defendant’s assertions, a recent, albeit unpublished,
 Ninth Circuit ruling suggests otherwise. See United States v. Arceneaux, 830 F. App’x 859
 (Mem) (9th Cir. Dec. 8, 2020) (observing that a motion for compassionate release may only be
 granted if a defendant is not a danger to others or the community). In any event, even if
 Defendant’s approach was the correct one, Defendant fails to acknowledge that the result of his
 motion would be no different. That is because, while advocating for a “totality of the
 circumstances” approach, Defendant only seriously takes into consideration one
                                                 4
Case 1:14-cr-00576-DKW Document 114 Filed 01/07/21 Page 5 of 6                     PageID #: 1687




 factors do not support a sentence any less than the one originally imposed in this

 case.6 Notably, in addressing the Section 3553(a) factors, Wong does not point

 the Court to anything that was not considered at the time of sentencing. See Dkt.

 No. 101 at 11. 7 As set forth above, Wong’s adult life has been littered with

 numerous criminal offenses and virtually empty of regular employment. In

 addition, the PSR reflects that Wong has serious substance abuse issues, Dkt. No.

 93 at ¶ 89, which he fails to mention in his motion for compassionate release, and

 apparently has yet to even begin to address. Wong also admits to having served a

 mere 57% of his original sentence. Those factors weigh against any finding that

 Wong should be released prematurely, whether or not a totality of the

 circumstances approach is used. Moreover, while Wong asserts that the drug

 quantity involved in his offense (approximately a pound of “ice” and another

 pound and a half of generic methamphetamine) was at the “low end” of the

 relevant range, Dkt. No. 101 at 11, in varying downwards, the Court took into


 circumstance−the coronavirus pandemic. When taken in totality, as Defendant urges, all of the
 circumstances of this case dictate a sentence no different than the one originally imposed.
 6
   The Section 3553(a) factors include the nature and circumstances of the offense, the history and
 characteristics of the defendant, the need for the sentence imposed, and the need to avoid
 unwarranted sentencing disparities. 18 U.S.C. § 3553(a).
 7
   In his reply, Defendant adds that, in the context of a compassionate release motion, the Section
 3553(a) factors are “repurposed” to determine whether “Covid-19 is an extraordinary and
 compelling reason” to release him. Dkt. No. 109 at 8-9. Notably missing in Defendant’s
 argument, however, is mention of any of the Section 3553(a) factors and how they support his
 release. Instead, Defendant appears to assume that, because the coronavirus exists, he should be
 released from his sentence. The Court disagrees for the reasons discussed herein.
                                                 5
Case 1:14-cr-00576-DKW Document 114 Filed 01/07/21 Page 6 of 6                PageID #: 1688




 account the quantity of the drugs involved, see Dkt. No. 92 at 3. That is a reason

 why he got 160 months and not something higher. To reduce his sentence again,

 for the same reason, would be double-counting, of sorts. Finally, while the Court

 acknowledges that Wong has now tested positive for the coronavirus, and has

 reviewed the updated medical records he has submitted, that does not alter the

 Court’s conclusion that his release is not justified under all of the circumstances

 and factors of this case.

       Accordingly, Wong’s motion for compassionate release, Dkt. No. 101, is

 DENIED.

       IT IS SO ORDERED.

       DATED: January 6, 2021 at Honolulu, Hawai‘i.




                                          D
                                          cL4.¥.2
                                          United States District Judge
                                                                         --




                                           6
